DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0357279 A1 to Choi et al.
As to claim 1, Choi discloses an ultrasonic touch device, disposed at a periphery of a display area of an electronic equipment, and the ultrasonic touch device comprising:
an ultrasonic ranging module, comprising a plurality of ultrasonic ranging units arranged in a second coordinate direction for transmitting ultrasonic waves in a first A-tD), which are located along the x-axis, and receivers (rA-rD), which are located along the y-axis, and the processor (130) records the time intervals between the transmitting and receiving of the ultrasonic waves);
a first position determining unit, configured to determine a distance between the touch object and the ultrasonic ranging module according to the time interval, and determine a first position of the touch object in the first coordinate direction of the display area according to the distance; and a second position determining unit, configured to determine a second position of the touch object in the second coordinate direction of the display area according to a position of an ultrasonic ranging unit that receives the reflected ultrasonic waves in the ultrasonic ranging module (Fig. 1, 4 and 9, paragraphs 0087-0091 and 0116-0123, where processor (130) determines the first and second positions, or coordinates, of a touch object (50) based on the signals sent and received from at least two closest transmitters (tA-tD) and two closest receivers (rA-rD) of ultrasonic sensors (120-1-120-4) by calculating the ToF (time of flight), which uses distance to determine the coordinates of the touch object (50)).
As to claim 2, Choi discloses the ultrasonic touch device, wherein the ultrasonic ranging unit comprises:
A-tD) and receivers (rA-rD) and are parallel to display (110)).
As to claim 3, Choi discloses the ultrasonic touch device, wherein the ultrasonic touch device further comprises:
a touch range determining unit, configured to determine an effective touch range of the touch object according to an amount of the ultrasonic ranging units that receive the reflected ultrasonic waves (Fig. 1-3A, paragraphs 0067-0074, where processor (130) determines if the ultrasonic signals received from ultrasonic sensors (120-1-120-4) are within range).
As to claim 4, Choi discloses the ultrasonic touch device, wherein the ultrasonic touch device further comprises:
a preventing mistakenly touching unit, configured to stop transmitting the determined first and second positions of the touch object on the display area to the electronic equipment when the effective touch range is not within a preset range (Fig. 8A-8D, paragraphs 0107-0115, where when a ghost touch is determined by processor (130) based on the ToF calculation, it is removed).
As to claim 5, Choi discloses the ultrasonic touch device, wherein the ultrasonic touch device further comprises:
a communication unit, connected to the electronic equipment, comprising one or more of a wired communication unit or a wireless communication unit, and configured to transmit the determined first and second positions of the touch object on the display 
As to claim 8, Choi discloses the ultrasonic touch device,-5- 4844-8615-6923.1Atty. Dkt. No. 056946-0206wherein the ultrasonic touch device has an ultrasonic frequency of 20,000 Hz or more (Fig. 1-4, paragraph 0093, where the ultrasonic sensors (120-1-120-4) may have different frequencies in the ultrasonic range.
As to claim 9, Choi discloses the ultrasonic touch device, wherein the touch object comprises one or more of a pencil, a pen, a ballpoint pen, a writing brush, an active pen, a passive pen, a toothpick, a cotton swab and a key (Fig. 1, paragraph 0061, where the touch object may be a pen).
As to claim 10, Choi discloses a display device, comprising a display panel and an ultrasonic touch device (Fig. 1, paragraph 0060, where touch screen apparatus (100) includes display (110)).  In addition, Choi discloses limitations similar to claim 1.
As to claim 11, Choi discloses limitations similar to claims 1 and 10.
As to claims 12-17, claims 3-6, 8 and 9, respectively, disclose similar limitations.
As to claim 19, Choi discloses the ultrasonic touch method, further comprising:
establishing a communication connection between the ultrasonic touch device and the-7- 4844-8615-6923.1Atty. Dkt. No. 056946-0206display device (Fig. 1, paragraphs 0060-0063, where processor (130) communicates between display (110) and ultrasonic sensors (120)); and
correcting specific positions in the display area of the display device using the touch object (Fig. 8A-8D, paragraphs 0107-0115, where the processor (130) determines and corrects for ghost touches).
As to claim 20, Choi discloses the ultrasonic touch method, further comprising:
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0357279 A1 to Choi et al. in view of U.S. Patent Pub. No. 2018/0101711 A1 to D’Souza et al.
claim 6, Choi is deficient in disclosing the ultrasonic touch device, wherein the ultrasonic touch device further comprises:
a wireless communication unit, connected to the electronic equipment, and configured to transmit the determined first and second positions of the touch object on the display area to the electronic equipment, wherein the wireless communication unit comprises one or more of Bluetooth, Zigbee, and Wifi.
However, D’Souza discloses the ultrasonic touch device, wherein the ultrasonic touch device further comprises:
a wireless communication unit, connected to the electronic equipment, and configured to transmit the determined first and second positions of the touch object on the display area to the electronic equipment, wherein the wireless communication unit comprises one or more of Bluetooth, Zigbee, and Wifi (Fig. 1, paragraphs 0058 and 0065, where the wireless network interfaces (114, 216) may be Bluetooth or WiFi).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the ultrasonic touch device as taught by Choi by including wireless communication of Bluetooth, Zigbee and/or Wifi as taught by D’Souza.  The suggestion/motivation would have been in order for the user to include various other devices for communicating with the ultrasonic touch device (D’Souza, paragraph 0058).
As to claim 18, Choi is deficient in disclosing the ultrasonic touch method, wherein the transmission frequency is 100 times per second.
However, D’Souza discloses the ultrasonic touch method, wherein the transmission frequency is 100 times per second (Fig. 5, paragraph 0136, where the ultrasonic sampling rate may be 100 Hz).
Choi by including a transmission frequency of 100 times per second as taught by D’Souza.  The suggestion/motivation would have been in order to accurately perform fingerprint authentication (D’Souza, paragraph 0136).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0357279 A1 to Choi et al. in view of U.S. Patent Pub. No. 2007/0085828 A1 to Schroeder et al.
As to claim 7, Choi is deficient in disclosing the ultrasonic touch device, wherein the ultrasonic touch device is disposed at a periphery of the electronic equipment by pasting, nesting or clamping.
However, Schroeder discloses the ultrasonic touch device, wherein the ultrasonic touch device is disposed at a periphery of the electronic equipment by pasting, nesting or clamping (Fig. 1, paragraph 0019, where ultrasonic virtual mouse (100) is positioned on a side surface of keyboard (40) using a clamp).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the ultrasonic touch device as taught by Choi by including the ultrasonic touch device being disposed at a periphery of the electronic equipment by clamping as taught by Schroeder.  The suggestion/motivation would have been so that the ultrasonic touch device can be a separate device attachable to the electronic equipment by the user (Schroeder, paragraph 0019).
Response to Arguments
Applicant’s arguments, see page 9, lines 14-27, filed 5/11/2021, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 6 and 10-20 have been withdrawn. 
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, on pages 10-12, lines 1-2, Choi fails to disclose, “a first position determining unit, configured to determine a distance between the touch object and the ultrasonic ranging module according to the time interval, and determine a first position of the touch object in the first coordinate direction of the display area according to the distance; and a second position determining unit, configured to determine a second position of the touch object in the second coordinate direction of the display area according to a position of an ultrasonic ranging unit that receives the reflected ultrasonic waves in the ultrasonic ranging module”.  Examiner disagrees as Choi discloses, “a first position determining unit, configured to determine a distance between the touch object and the ultrasonic ranging module according to the time interval, and determine a first position of the touch object in the first coordinate direction of the display area according to the distance; and a second position determining unit, configured to determine a second position of the touch object in the second coordinate direction of the display area according to a position of an ultrasonic ranging unit that receives the reflected ultrasonic waves in the ultrasonic ranging module” (Fig. 1, 4 and 9, paragraphs 0087-0091 and 0116-0123, where processor (130) determines the first and second positions, or coordinates, of a touch object (50) based A-tD) and two closest receivers (rA-rD) of ultrasonic sensors (120-1-120-4) by calculating the ToF (time of flight), which uses distance to determine the coordinates of the touch object (50)).  Claims 2-9 are also not patentable based on their dependency on claim 1.
Applicant argues, with respect to claims 10 and 11, on page 12, lines 3-6, Choi fails to disclose limitations similar to claim 1.  Examiner disagrees for the reasons stated above.  Claims 12-20 are also not patentable based on their dependency on claim 10.
Applicant argues, on page 12, lines 7-14, the application is in condition for allowance.  Examiner disagrees for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627